Fowler, J.
(concurring). I concur in the decision of the case on the ground that, the defenses of fraud and payment not being sustained, the guaranty signed by Mr. Stone shows on its face that he had no right to require that the collateral referred to in the note guaranteed be devoted to its payment, or be turned over to him to apply to reimburse him for payments he might make. It expressly provides that the bank might release or surrender the collateral. If the bank might do either, manifestly the collateral was no security or protection to Mr. Stone. I cannot agree, as the opinion may be taken to imply, that the note in suit was a collateral note such as a guarantor has the right to assume a note is that he guarantees without seeing, which is described in the guaranty as a collateral note with specified collateral. One so signing would naturally understand and might rightly assume that the collateral specified in the note was put up as security for the payment of that particular note and might be applied to his reimbursement in case he himself made payment. The collateral specified in the note in suit was not security for the particular note, but was security for every and could be devoted to any item of indebtedness of the company to the bank. Mr. Stone, in case he did not see the note, and there is no evidence that he did see it, would have had the right to assume, had the terms of the guaranty not informed him to the contrary, that he could protect himself, in case he was required to pay the note, by applying the collateral to his reimbursement. But as the terms of his guaranty negative this idea, his estate is clearly liable for judgment for the amount of the note, as his guaranty is one of payment.